 

EXHIBIT 10.3

 

DEMAND PROMISSORY NOTE

 

$10,000,000.00

 

Louisville, Kentucky

 

 

September 30, 1988

 

FOR VALUE RECEIVED, the undersigned Maker, J.D. NICHOLS, (“Maker”), hereby
promises and agrees to pay on demand to the order of NTS GUARANTY CORPORATION, a
Kentucky Corporation (“Payee”), in legal tender of the United States of America,
the principal sum of TEN MILLION DOLLARS ($10,000,000.00), or so much thereof as
may be demanded hereunder from time to time.

 

All payments made by the Maker to the Payee hereunder shall represent an
additional capital contribution made by the Maker to the Payee.

 

Failure of the holder hereof to exercise any of its rights and remedies shall
not constitute a Waiver of its right to exercise the same at that or any other
time.  All rights and remedies of the holder hereof upon default hereunder shall
be cumulative to the greatest extent permitted by law.  Time shall be of the
essence in the payment of the principal due on this Note.

 

This Note has been delivered in, and shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Kentucky.

 

The Maker hereby waives presentment, demand, notice of dishonor, protest, notice
of protest, and further waives all exemptions to which it may be now or
hereafter be entitled under the laws of this or any other state or of the United
States.

 

IN TESTIMONY WHEREOF, the Maker has executed and delivered this Note as of the
day and year first above written.

 

J.D. Nichols

 

 

 

 

 

By:

/s/     J.D. Nichols

 

 

--------------------------------------------------------------------------------

 